Citation Nr: 0102837	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-07 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife and Drs. Santiago and Juarbe.


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1974 to 
August 1976, and from September 1977 to March 1978.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a March 1999 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder 
was denied by the Board in May 1990.

2.  Service connection for an acquired psychiatric disorder 
was denied by the RO in September 1990.  The veteran did not 
appeal.

3.  Service connection for an acquired psychiatric disorder 
was denied by the RO in June 1994.  The veteran did not 
perfect a timely appeal from this rating decision.

4.  The evidence submitted in the form of the testimony of 
Dr. Juarbe bears directly and substantially on the matter and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

5.  Anxiety neurosis or an anxiety disorder was not manifest 
during either period of service.

6.  Schizophrenia was not manifest during either period of 
service or within one year after separation from either 
period of service.

7.  Emotionally unstable personality disorder or a borderline 
personality disorder is not a disability for which service 
connection may be granted.


CONCLUSIONS OF LAW

1.  The May 1990 Board decision is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156, 20.200, 20.201, 
20.302, 20.1100 (2000).

2.  The September 1990 and June 1994 rating decisions are 
final.  New and material evidence sufficient to reopen the 
claim has been received.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. § 3.156, 20.200, 20.201, 20.302, 20.1103 
(2000).

3.  Anxiety neurosis or an anxiety disorder was not incurred 
in or aggravated during either period of service.  38 
U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).

4.  Schizophrenia was not incurred in either period of 
service or within one year after separation from either 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2000).

5.  Emotionally unstable personality disorder or a borderline 
personality disorder is not a disease within the meaning of 
applicable legislation for disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for an acquired psychiatric disorder 
including anxiety neurosis with paranoid trends, 
schizophrenia, personality disorder and post-traumatic stress 
disorder have been finally denied in previous rating 
decisions.  The Board denied service connection for a 
psychiatric disorder that included consideration of a 
personality disorder, an acquired psychiatric disorder, and 
schizophrenia in May 1990.  

This appeal stems from a March 1999 rating decision that 
found no new and material evidence had been presented to 
reopen a claim for service connection for a nervous 
condition.  The appellant perfected an appeal as to this 
decision, and in April 1999 offered the testimony of Dr. 
Juarbe, a psychiatrist, in support of his appeal.  In an 
August 1999 Supplemental Statement of the Case, the RO found 
that based on the testimony offered by Dr. Juarbe at that 
hearing, new and material evidence had been submitted.  The 
claim was reopened and the RO denied service connection for 
anxiety disorder not otherwise specified, claimed as 
schizophrenia.  

A decision of the Board is final.  38 U.S.C.A. § 7104 (b) 
(West 1991); 38 C.F.R. § 20.1100 (2000).  When a claimant 
requests that a claim be reopened after an appellate decision 
has been promulgated and submits evidence in support thereof, 
a determination as to whether such evidence is new and 
material must be made and, if it is, as to whether it 
provides a basis for allowing the claim.  38 C.F.R. § 20.1105 
(2000).  A determination on a claim by the agency of original 
jurisdiction or which the claimant is properly notified is 
final if an appeal is not perfected as prescribed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  
The September 1990 and June 1994 rating decisions are final.

However, the claim may be reopened upon submission of new 
and material evidence.  When faced with a petition to reopen 
a previously and finally disallowed claim, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156 (a) (2000).  New 
and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration.  It is neither cumulative nor redundant and 
by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist has 
been fulfilled.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The Board also believes that the reasons 
for the prior denials must be considered.  At the time of the 
prior final denial in June 1994, there was evidence of a 
medical opinion of schizophrenia in service and within one 
year after separation from service, but based on a revision 
by the same doctor of his earlier diagnosis.  The evidence 
submitted in support of the petition to reopen the claim 
consisted of Dr. Juarbe's testimony in 1999, which is new and 
material in that he offered a new medical opinion based on 
his own review of the evidence that rebutted earlier 
diagnoses and indicated the onset of paranoid schizophrenia 
within one year of separation from service.  Accordingly, the 
Board concurs with the RO's decision to reopen the claim 
based on that testimony and now proceeds with a determination 
of entitlement to service connection for an acquired 
psychiatric disorder.


Service Connection for an Acquired Psychiatric Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

Service connection may be established when a psychosis is 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statements of the Case and 
Supplemental Statements of the Case issued in during the 
pendency of this appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  Service 
medical records were obtained for both periods of service.  
All identified treatment records were obtained, both VA and 
private.  VA examinations were conducted, including a 
psychiatric examination conducted by a board of two 
psychiatrists in July 1989, and recent examination in June 
1999 was conducted with a detailed review of the claims 
folder.  A Social and Industrial Survey was conducted in June 
1998.  Transcripts of hearings conducted in 1991, 1994, and 
1999 were associated with the claims folder, and at the time 
of the hearings the duty to suggest evidence was met.  
38 C.F.R. § 3.103 (2000).  Social Security Administration 
records were obtained.  Furthermore, there is no indication 
from the appellant or his representative that there is 
outstanding evidence which would be relevant to this claim.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board first notes that the appellant had two periods of 
service, but that it is his contention that his psychiatric 
illness arose during the second period of service.  Service 
medical records from the first period of service reflect a 
normal psychiatric evaluation at enlistment in August 1974, 
and the appellant denied excessive worry, nervous trouble or 
depression.  He complained of job-related anxiety in July 
1976 and tension headaches were diagnosed.  An undated 
separation examination indicated a normal psychiatric 
evaluation.

His August 1977 enlistment examination for the second period 
of service did not reflect an abnormal psychiatric evaluation 
and there were no defects noted.  He denied excessive worry, 
nervous trouble or depression.  In January 1978 he was 
referred for a neuropsychiatric evaluation after he 
complained of "losing his mind."  He reported that his 
nerves were bad and he had periodic episodes with alcohol in 
the past.  He disliked the Navy.  He had been counseled that 
his problem was not felt to be unsolvable on board ship with 
proper counseling, but he insisted on a neuropsychiatric 
consultation.  No provisional neuropsychiatric diagnosis was 
offered.  When seen by the psychiatric service, he stated 
that he was there to get help to get out of the Navy.  He 
complained of constant harassment, lack of cooperation and 
the general attitude aboard ship, and felt he was going to 
get into trouble.  The examiner indicated that he described a 
somewhat schizoid socialization pattern aboard ship.  There 
were no interpersonal conflicts.  He reported a history of 
two suicidal gestures.  On mental status examination there 
was no evidence of a psychosis, neurosis or organicity.  A 
severe emotionally unstable personality was diagnosed.  

He was seen in February 1978.  The appellant reported a need 
to return home to play a role in the family business as his 
father was in failing health.  He felt the living conditions 
on ship were beneath his standards and that his good work was 
not rewarded by his peers.  He had the luxury of cultured 
differences between himself and the continental Americans.  
His prior assignment was spent in Germany with adequate time 
to be alone.  The examiner felt that most of what was 
considered emotionally unstable behavior was that of a 
volatile nature based on a cultural and value differences.  
The examiner agreed with the consulting psychiatrist that the 
appellant would not adjust to shipboard life.  The appellant 
would not accept transfer to the Army or to Puerto Rico.  He 
was administratively discharged in March 1978 for a severe 
emotionally unstable personality.

He was examined by Dr. Fuentes four times in July 1978 and a 
psychiatric evaluation was written in August 1978 at the 
request of the appellant's father.  This examiner's 
impression was that the appellant had moderately severe 
anxiety neurosis with depressive traits.  His condition was 
characterized by frequent anger, inability to maintain stable 
employment, unsteadiness, depressive feelings, suicidal 
ideas, low frustration tolerance, occasional insomnia and an 
inability to concentrate on his studies.  His condition had 
its onset in service.

A VA examination was conducted in December 1978.  The 
appellant was very restless, anxious and rather inappropriate 
during the examination but kept in contact with the reality 
situation.  His history showed bizarre behavior, particularly 
since his Navy time that apparently precipitated his 
discharge.  He reported that he did not feel well in any 
place and preferred to be away from people.  After his first 
period of service he entered college and left after two 
weeks.  On examination he was dressed appropriately.  He 
moved constantly and inappropriately in his chair.  At the 
beginning he had a marked difficulty in finishing a sentence.  
There was little spontaneity.  The content of his speech was 
coherent and relevant, but with a marked paranoid flavor.  It 
was referential, very persecutory and had a depressive tone 
with strong suicidal and homicidal preoccupation.  A feeling 
of confusion, lack of precision and determination was 
detected.  He was well oriented to person, place and time and 
his memory was very superficial.  Concentration was 
diminished and anxiety provoking.  His judgment was poor.  
The diagnosis was deferred pending testing.

Psychological testing was conducted in January 1979.  The 
testing suggested a neurotic level of functioning.  There was 
no gross evidence of a thought disorder, and he appeared to 
be in adequate contact with reality.  In February 1979, a 
diagnosis of anxiety neurosis with paranoid trends was 
entered.

VA Medical Center records from July 1979 reflected a 
diagnosis of moderate to severe anxiety neurosis made by a 
different examiner than in February 1979.  Undifferentiated 
schizophrenia was diagnosed in April 1982 with schizoid 
personality on Axis II.  Post-service VA Medical Center and 
private medical records reflect diagnoses of: anxiety 
neurosis; anxiety with depressive traits; generalized anxiety 
disorder; borderline personality disorder; suicide attempts 
by overdose; paranoid schizophrenia; psychosis not otherwise 
specified; and dysthymic disorder. 

In a letter received in June 1982, Dr. Fuentes indicated that 
his diagnostic impression was that the appellant had non-
differentiated schizophrenia.  Based on the history given by 
the parents and the appellant, his impression was that this 
began in 1977 when he was on active duty.  The condition had 
existed since July 1978 when he first saw the appellant as a 
patient.

In a January 1989 decision, the Social Security 
Administration awarded benefits finding that the appellant 
had severe chronic schizophrenia and a personality disorder.  
The appellant met the requirements for benefits in December 
1980, the date he stated he became unable to work due to 
nervousness.

A VA examination by a board of two psychiatrists was 
conducted in July 1989.  The claims folder was reviewed and 
evaluated prior to the examination.  On mental status 
examination his conversation was coherent and relevant.  He 
exhibited marked evasiveness and vagueness.  There was no 
thought or perceptive disorder.  He was not hallucinating but 
appeared under the influence of some medications.  He 
answered all questions appropriately but without elaboration.  
A strong voluntary component was felt.  There was no 
depressive sign.  A tendency to become explosive, irritable 
and hostile was detected.  He was oriented to person, place 
and time.  Retention and recall were good, although difficult 
to explore.  Concentration was not impaired.  No suicidal 
rumination was detected.  He seemed to have a strong 
dependency structure.  Judgment was preserved and he 
differentiated between right and wrong.  He was diagnosed 
with polydrug abuse and dependence by history and record; 
alcohol abuse by record; and anxiety disorder by record.  
Axis II indicated strong features of a borderline personality 
disorder.

In December 1989, the appellant was referred for psychiatric 
services after a reported suicide attempt.

The appellant testified before the RO in April 1991.  He was 
not used to the work when he entered the Navy and did not 
know what kind of job he was going to do on ship.  As the 
days passed it kept getting to him because he was doing new 
things and having new experiences.  He tried to carry the 
load.  Details such as painting walls that were already 
painted and doing things over that did not need to be done 
made him feel humiliated and underestimated.  There was 
prejudice.  One night when he was at a nightclub he was told 
he should not be there because he was not a North American 
and he had words and broke a window.  He did not have his 
father or mother or anyone to talk to.  His only friend was a 
Mexican.  He asked for counseling but they did not give it to 
him.  A nurse told him to see a psychiatrist but he told them 
he was not crazy and did not go.  He began getting very 
violent and because he knew he was going to have problems he 
decided to request a discharge.  He overdosed once.  His 
father felt he was emotionally disturbed and took him to a 
psychiatrist when he returned home.  This was Dr. Fuentes, 
whom he saw in 1978 and 1982.  His wife testified that she 
thought he was normal when she knew him in school.  He seemed 
all right when he returned from the Navy in 1978.  They 
married in 1980, divorced, and married again.  In the 
beginning he seemed all right, but then got tired of 
everything and stopped trying.  After he started studying in 
August 1980 he did not do well and he dropped out.  He kept 
doing that.  Now he got irritated easily.  He could not stand 
noise and had trouble sleeping.  He kept drinking and got out 
of control.  He had taken two or three overdoses with pills.

A hearing before the RO was held in February 1994 and Dr. 
Santiago testified.  The doctor had reviewed the records.  
Dr. Santiago opined that the appellant's problems started 
when he was in the Navy, starting with job-related anxiety 
and tension headaches.  The doctor saw an indication of 
incipient paranoia when the appellant reported not trusting 
anybody on ship.  The mental state that was reported in the 
evaluation conducted in 1978 was indicative of a psychosis.  
A report that the appellant had marked paranoid features was 
the psychotic pillar of schizophrenia.  A diagnosis of 
schizophrenia could have been made at the time without 
referral for testing.  Schizophrenia was confirmed in 
subsequent hospitalizations without a diagnosis of any 
personality disorder.  A diagnosis of a personality disorder 
was impossible.  The psychological testing conducted in 1979 
revealed that the appellant was functioning at a psychotic 
level, not a neurotic level because the testing revealed 
paranoia.  Dr. Santiago agreed with the opinion offered by 
Dr. Fuentes when he indicated undifferentiated schizophrenia.  
In his opinion the etiology of the substance abuse was 
schizophrenia.  The appellant did not have an anxiety 
disorder.  The evidence in 1978 was of an acute disturbance, 
not a personality disorder, as a personality disorder was a 
lifestyle or behavior, not an acute situation.  In his 
opinion there was evidence of the prodrome of schizophrenia 
while the appellant was in the Navy.  He had open 
schizophrenia since at least December 1978.

A VA examination was conducted in May 1998 for the purpose of 
clarifying the appellant's diagnosis.  Both his medical 
records and claims folder were examined very thoroughly prior 
to the interview.  Very long interviews were conducted with 
the appellant and with his wife separately.  Drug toxicology 
screening was negative.  A Social and Industrial Survey was 
requested.

A Social and Industrial Survey was conducted in June 1998.  
His main complaint was an inability to share with others and 
a tendency to be explosive when someone offended him.  He 
changed the subject when asked regarding an incident related 
to his explosive behavior.  He reported that he isolated 
himself on his farm.  His wife reported that his behavior 
varied daily.  He did not communicate with his children and 
liked to be with his friends or on his farm, but did 
otherwise socialize.  Two neighbors indicated that the 
appellant had a good relationship with his wife and children.  
He visited his neighbors and helped them as asked, including 
helping to fix a motor vehicle.  The third neighbor indicated 
that the appellant had a temper at times and that the 
appellant sometimes got away by cutting the conversation 
short.  No abnormal behavior was corroborated and his 
personal hygiene was described as adequate.

Based on the report of this survey, and in addition to the 
evidence of record, the VA examiner indicated that the final 
diagnoses were anxiety disorder not otherwise specified with 
depression and a record of substance use disorder in apparent 
remission.  A personality disorder was diagnosed, with very 
strong borderline and some schizoid features.  His 
personality characteristics were said to be a significant 
element in his behavior.

A hearing was held at the RO in April 1999 with testimony 
provided by Dr. Juarbe.  The symptoms described by the 
appellant in service were manifestations of depression and 
schizophrenia.  The symptoms that were described to Dr. 
Fuentes in 1978 were all symptoms of major depression and 
schizophrenia, and he disagreed with the diagnosis of 
neurotic anxiety with depressive features.  The most 
appropriate diagnosis would have been a major depression with 
psychotic features.

Dr. Juarbe testified that when he was evaluated in December 
1978 by Dr. Santiago, he was not logical and coherent because 
he could not finish a sentence.  Psychological testing 
indicated he was functioning as a neurotic, but Dr. Juarbe 
believed he was functioning as a schizophrenic.  A statement 
that there was no gross evidence of a thought disorder 
indicated to him that there could be some disorder in the 
thinking.  Statements that he was evasive, inconsistent and 
that there was paranoia indicated a psychosis not a neurosis.  
Dr. Santiago's diagnosis was wrong because in psychiatry it 
was not possible to have paranoid neurosis, because paranoia 
is a false idea and once one leaves reality, it becomes a 
psychosis.  The most appropriate diagnosis was chronic 
paranoid schizophrenia.  Dr. Juarbe opined that the onset of 
psychosis was in active service, or even further back, since 
when he was studying he just left without an apparent reason.

A VA examination was conducted in June 1999.  The claims 
folder was reviewed in detail.  On examination he was dressed 
with soiled clothes and he smelled poorly.  Apparently he had 
not bathes for a few days but he had a neatly trimmed beard.  
It was considered that his dressing and lack of cleanliness 
was a voluntary action.  His mood was somewhat depressed.  
His affect was constricted.  His speech was clear and 
coherent and he selectively responded to some questions.  No 
thought or perceptual disorders were elicited.  He was not 
hallucinating and was not suicidal or homicidal.  His insight 
and judgment were fair and he exhibited good impulse control.  
Anxiety disorder not otherwise specified and a mixed 
personality disorder with borderline and anti-social 
personality traits was considered the current and correct 
diagnosis.  There was no basis to warrant a diagnosis of 
psychosis after military service.  The October 1978 
evaluation gave a diagnosis of anxiety neurosis with 
depressive features which was a properly diagnosed condition 
for the criteria of the time.  The December 1978 VA 
examination gave the diagnosis of anxiety neurosis with 
paranoid features, a correct diagnosis that was backed by a 
psychological evaluation done in February 1979.  The examiner 
also considered that after reviewing all of the evidence, 
that the appellant's most disabling condition is his 
characterological disorder that was documented and present 
since his military service.

A psychiatric disorder within the meaning of the applicable 
legislation providing compensation benefits was not diagnosed 
in either period of service.  Review of service medical 
records reveals that a competent medical examiner who 
evaluated the appellant in response to his complaints, found 
no evidence of a psychosis or a neurosis, and diagnosed a 
personality disorder.  A separate, competent medical examiner 
who evaluated the appellant in service questioned the 
presence of a personality disorder versus cultural 
differences.  The Board affords great probative weight to 
contemporaneous, in-person evaluations conducted in service 
by separate competent medical examiners who reached the 
conclusion that there was no psychosis or neurosis incurred 
during service. 

The only inservice psychiatric diagnosis was a severe 
emotionally unstable personality disorder made during the 
second period of service.  Personality disorders as such are 
not diseases or injuries within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. 
§§ 3.303(c), 4.9 (2000).  Therefore, service connection 
cannot be established for a personality disorder.  The 
conclusion that the appellant had and has a personality 
disorder is supported by multiple post-service diagnoses of a 
personality disorder by different treatment providers as well 
as the findings of the Social Security Administration, the 
findings reported by the board of two psychiatrists, the 
opinion offered after the 1998 Social and Industrial Survey, 
and the VA examination conducted in June 1999.

The Board has considered that Drs. Santiago and Juarbe have 
testified that the symptoms reported in service were 
manifestations of schizophrenia and depression.  The Board 
affords these opinions some probative value since both 
doctors indicated a review of the claims folder and explained 
the basis for his opinion.  However, these opinions, given 
many years after service, are afforded less probative value 
than the opinions of examiners who actually met with and 
evaluated the appellant in service.  They are also rebutted 
by the opinions offered by VA examiners in July 1989 and June 
1999.  These opinions are equally probative since they also 
indicated a review of all of the available evidence.  The VA 
opinions taken together with the contemporaneous records 
outweigh the post-service opinions of these two doctors.

A psychosis was not identified within one year after 
separation from service.  The appellant was discharged from 
his second period of service in March 1978.  Dr. Fuentes saw 
him four times in July 1978 and did not diagnose a psychosis.  
VA examination in December 1978 and psychological testing in 
January 1979 did not indicate a psychosis.  Undifferentiated 
schizophrenia was first diagnosed more than one year after 
separation from service.  The failure of multiple examiners, 
both VA and private, to diagnose a psychosis within one year 
after separation from service is given great probative value 
in the Board's consideration of this claim.  Although anxiety 
neurosis was diagnosed within one year after service, this is 
not a psychosis and not subject to the one-year presumptive 
period for service connection.  Furthermore, at the time the 
diagnosis was rendered, it was not attributed to service.

The Board has noted that in a document received in 1982, Dr. 
Fuentes retracted his earlier diagnosis of anxiety neurosis 
and replaced it with schizophrenia based on the same 1978 
evidence.  This opinion is afforded very little probative 
value since it directly contradicts what he wrote in 1978, 
and fails to give any rationale for the retraction of his 
earlier diagnosis.  The Board has also considered the 
opinions of Drs. Santiago and Juarbe, who testified that the 
symptomatology as recorded by the examiners in 1978 and 1979 
was indicative of psychosis.  These opinions, offered many 
years after the fact, are afforded less probative value than 
the contemporaneous opinions of both private and VA examiners 
who had the opportunity to meet with, speak to and test the 
appellant.  The Board is persuaded by the VA examination in 
December 1978 in which a diagnosis was deferred pending 
psychological testing.  The testing revealed that the 
appellant was in touch with reality and with no gross thought 
disorder.  It revealed a neurotic level of functioning.  The 
diagnosis of anxiety neurosis offered at the conclusion of 
that examination and in conjunction with testing by a 
separate examiner is therefore afforded great probative 
value.  That a diagnosis of a psychosis should have been made 
within one year after separation from service lacks probative 
value and is outweighed by contemporaneous evidence to the 
contrary.

The Board has also considered the appellant's testimony and 
well as his wife's.  Lay testimony is competent only when it 
regards features or symptoms of injury or illness, but may 
not be relied upon for establishing a medical diagnosis, be 
that a current diagnosis or one linking a current disability 
to service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
Both the appellant and his wife lack the medical training and 
expertise to controvert the findings made by competent 
medical personnel both inservice and within the one-year 
presumptive period for psychosis.

Finally, the Board has considered Dr. Juarbe's testimony that 
there were indications of schizophrenia at the time the 
appellant was in school, manifested by his leaving school.  
According to testimony, the appellant attended school between 
the two periods of service.  No defects were noted at the 
time of the enlistment examination for the second period of 
service.  The Board finds that Dr. Juarbe's statements are 
insufficient to rebut the presumption of soundness at 
entrance into service.  See Miller v. West, 11 Vet. App. 345 
(1998); 38 C.F.R. § 3.304(b)(2000).

The Board finds that after balancing all of the evidence, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

The petition to reopen the claim for service connection for 
an acquired psychiatric disorder is granted.  Service 
connection for an acquired psychiatric disorder to include an 
anxiety disorder, a personality disorder or schizophrenia is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

